Title: To John Adams from Benjamin Franklin, 5 June 1779
From: Franklin, Benjamin
To: Adams, John


     
      Passy June 5. 1779
      Sir
     
     The Chevalier de La Luzerne sat out Yesterday for L’Orient, and will be with you perhaps before this comes to hand. You will find him a very agreable sensible Man, and a hearty Friend to the Cause of America.
     As you may land in Boston and are not certain of going directly to Philada. I have put under his Care my Dispatches for Congress, and request yours for those to New England.
     Mr. Bondfield has drawn on me for 18,000 Livres on Account of the Canon. I cannot find the Agreement that was made with him for that Article. If you have it and can easily get at it, be so good as to send it to me or a Copy of it.
     Mr. Schweighauser in a late Account charges a Commission of Five Per Cent, on the simple Delivery of two Cargoes of Tobacco out of the Ship into the hands of the Officer of the Farmers General, all attending Expences separately charged; and to make the Commission rise the higher, he has valued the Tobaccos at 90 Livres, the Price it now sells at in the Ports, and not at 40 Livres, which it was to be delivered at by our Contract; by this means the Commission on those two Cargoes comes to 630 £ sterling. Thinking this an exorbitant Demand, I got a Friend to enquire of the Merchants upon Change what was the Custom in such Cases, and received the following Answer. “I have spoken to more than ten Merchants, who all have told me unanimously, that One Per Cent was not only the general Custom, but as high as could be claimed being half Commission: For if there had been a Sale in the Case, it would have been two Per Cent. which is the general Usage in the Trade and not 5 Per Cent.” I have wrote to M. Schweighauser that I objected to that Article of his Account, but he seems not disposed to give it up. I find myself too little acquainted with Mercantile Business to be a Match for these People, which makes me more and more desire to see Consuls appointed in the Ports, who might take it off my Hands, and I wish, if you are of Opinion it would be right, that you would press it upon Congress. My Grandson desires I would present you his affectionate Respects, and joins with me in heartily wishing you and our young Friend a prosperous Voyage and happy Meeting with your Friends and Family. I shall take care to present your Respects to the good Ladies you mention. All goes well here: Countenances begin to brighten, and the contrary in England (according to our last Advices) from the Aprehension of certain Event, which may God prosper. I am with great Esteem and Respect, Sir, Your most obedt & most humble Servant.
     
      B Franklin
     
    